DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to a primer for detecting tumor microsatellite instability (MSI), comprising one or more of the following microsatellite locus amplification primers: 
upstream and downstream amplification primers at the NR27 locus shown as SEQ ID NOs: 1 to 2; 
upstream and downstream amplification primers at the NR21 locus shown as SEQ ID NOs: 3 to 4; 
upstream and downstream amplification primers at the NR22 locus shown as SEQ ID NOs: 5 to 6; 
upstream and downstream amplification primers at the NR24 locus shown as SEQ ID NOs: 7 to 8; 
upstream and downstream amplification primers at the NF26 locus shown as SEQ ID NOs: 9 to 10; 
upstream and downstream amplification primers at the EWSR16 locus shown as SEQ ID NOs: 11 to 12; 
upstream and downstream amplification primers at the Bat40 locus shown as SEQ ID NOs: 13 to 14; 
upstream and downstream amplification primers at the BatR11 locus shown as SEQ ID NOs: 15 to 16; 
upstream and downstream amplification primers at the Bat25 locus shown as SEQ ID NOs: 17 to 18; 
upstream and downstream amplification primers at the Bat26 locus shown as SEQ ID NOs: 19 to 20; 
upstream and downstream amplification primers at the NAV17 locus shown as SEQ ID NOs: 21 to 22; 
upstream and downstream amplification primers at the Mono27 locus shown as SEQ ID NOs: 23 to 24; and 
upstream and downstream amplification primers at the ELNF1 (17) locus shown as SEQ ID NOs: 25 to 26.
	The claim is interpreted as requiring at least one primer pair selected from the primer pairs listed in the claim, the primers amplifying a region containing any one of the recited microsatellite loci. However, sequence search of sequences with SEQ ID NO: 3-4, 7-8, 17-18 and 19-20 did not reveal any matches against human sequences comprising the claimed microsatellite loci NR-21, NR-24, Bat-25 and Bat-26, respectively.
	As evidenced by Suraweera et al. (Gastroenterol., vol. 123, pp. 1804-1811, 2002), these four mononucleotide markers are located in SLC7A8, ZNF-2, c-KIT and hMSH2 genes, respectively (Table 1). BLAST alignments of sequences with SEQ ID NO: 3 and 4 against GenBank Accession No. XM_033393 (May 2002), containing NR-21, did not produce any significant homology with the sequence; sequence mapping of SEQ ID NO: 7 and 8 with GenBank Accession No. X60152 (July 2016), containing NR-24, did not produce any significant homology with the sequence; alignment of SEQ ID NO: 17 and 18 with GenBank Accession No. U63834 (February 1997), containing Bat-25, did not produce any significant homology with the sequence; finally, alignment of SEQ ID NO: 19 and 20 with GenBank Accession No. AH003235 (June 2016), containing Bat-26, did not produce any significant homology with the sequence.
	In contrast, the primer sequences for amplification of the same loci taught by Ladas et al. (Nucl. Acids Res., vol. 46, e74, pp. 1-8 plus supplemental Table 2, 2018) all mapped perfectly to these GenBank Accession Nos. All of the BLAST alignments are provided in this office action.
	In conclusion, Applicant was not in possession of the invention as claimed, since the claimed oligonucleotide do not seem to have sufficient sequence homology with human DNA sequences to amplify the desired targets.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 1-20 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “A primer for detecting tumor microsatellite instability (MSI), comprising one or more of the following microsatellite locus amplification primers…”. It is not clear how a single primer can comprise primer pairs as claimed.
B) Claims 1-20 are indefinite since it is not clear whether the claimed sequences comprise or consist of the claimed SEQ ID NOs.
No references were found teaching or suggesting claims 1-20, but they are rejected for reasons given above. Further, in case Applicant shows that the claimed primers are homologous to genomic sequences, claims 1, 4, 7, 10 and 14 would not be patent eligible under 35 U.S.C. 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 23, 2022